Plaintiffs appealed.
This case has received a careful examination, and we are of the opinion that no substantial or reversible error, if error at all, was committed during the trial. It is plain that the defendants had good color of title, and the case turned largely upon their possession, that is, whether it was sufficiently adverse, notorious, continuous, etc., to ripen their color into a good and valid title, and we entertain no doubt upon his branch of the case. The evidence as to who claimed the land was competent and relevant to show the beginning of the possession, its notoriety and continuity, and if any of the questions or answers were incompetent, as contended by plaintiffs, we do not see that any error in this respect was prejudicial. In view of the facts, it must certainly be considered as harmless. We do not intend even to intimate that there was error. The substantial merits are clearly with the defendants, and the jury, under an exceedingly fair and proper charge, have found the issue of fact against the plaintiffs, and their verdict, in our judgment, should not be disturbed.
No error.
(578)